Citation Nr: 1115435	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for service-connected chronic low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which denied an increased (compensable) rating for service-connected chronic low back strain.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In a November 2009 rating decision, the RO granted an increased rating of 20 percent disabling for the service-connected chronic low back strain, effective May 13, 2008 (the date of the increased rating claim).  Although the RO granted an increased (compensable) rating for Veteran's service-connected chronic low back strain, a 20 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for chronic low back strain remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issue of entitlement to an increased rating for the Veteran's service-connected chronic low back strain is as captioned above.  
  
In January 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed. 

The Board notes that the Veteran submitted additional evidence consisting of a November 2010 Private Treatment Report from Capitol Spine and Rehabilitation, after the issuance of the November 2009 Statement of the Case and after the appeal was certified to the Board.  The Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to an increased rating in excess 20 percent disabling for service-connected chronic low back strain.  Although the Board regrets the delay, review of the record reveals that further development is needed before deciding the merits of the claim.  

Review of the record reveals that the Veteran was last afforded a VA examination for his service-connected low back disability in June 2008.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's most recent VA examination is not necessarily stale in this case, the Veteran has indicated that his condition has worsened since the date of the latest examination.  See November 2010 Private Treatment Report from Capitol Spine and Rehabilitation (noting continued pain and increased limitation in motion); January 2011 Board Hearing Transcript (describing increased pain and limitations, as well as increased treatment including bed rest).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to more accurately reflect the current severity of the Veteran's service-connected low back disability. 

Further, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Rice case must be considered in readjudicating the claims on appeal.
The Board also notes that review of the evidence of record indicates that the Veteran reported that he receives pain medication treatment for his low back disability at the VA Clinic in Baton Rouge, Louisiana.  See January 2011 Board Hearing Transcript.  The Veteran's treatment records from the Baton Rouge VA Clinic are not of record.  The treatment records from the Baton Rouge VA Clinic may support his increased rating claim.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete treatment records from the Baton Rouge VA Clinic should be obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's current treatment records regarding his low back disability from the New Orleans VAMC (Southeast Louisiana Veterans Health Care System), beginning October 17, 2009, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records. 

2.  The AMC/RO should obtain the Veteran's current treatment records regarding his low back disability and pain medication treatment for such disability from the Baton Rouge VA Clinic, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.   

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected chronic low back strain.  

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is specifically requested to describe applicable ranges of motion (flexion, extension, rotation, and combined range of motion) in terms of degrees.  

The examiner should also indicate (a) whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine (38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine); and (b) whether there is intervertebral disc syndrome (IDS) of the lumbar spine that is related to the Veteran's service-connected low back disability or his active duty service, and if so, the frequency and duration of any incapacitating episodes (38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes).  The examiner should also note whether there are any neurological abnormalities, to include bowel/bladder impairment or any radiculopathy of the bilateral upper and/or lower extremities, associated with the low back disability. 

The examiner should also comment on the effects of pain, weakness and exacerbating episodes on range of motion and functionality and the extent the Veteran's service-connected low back disability affects his ability to work. 

The claims folder, a copy of this REMAND, and a copy of the general rating formula for diseases and injuries of the spine must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.    

4.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, including consideration of any additional evidence of record.  All applicable laws and regulations should be considered, including Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and 

afforded a reasonable period of time within which to respond thereto.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


